Rich, J. (dissenting):
I dissent, and, except for a modification of the judgment to which I believe the defendant to be entitled, I would vote to affirm upon the opinions of the learned justice at Special Term. The agreement made it obligatory upon the plaintiff’s predecessor, and consequently upon it, to repair that portion of the avenue between its tracks or elsewhere, and restore the surface of the road as nearly as practicable to its former state of usefulness, as promptly as practicable, in all cases where it should “ open, tear up, excavate or in any manner interfere *37with the surface of such road for the purpose of relaying or repairing its tracks or appurtenances or otherwise.” The judgment restrains the city from beginning or prosecuting an action for reimbursement for repairing the avenue, even although such repairs were made necessary by the act of the plaintiff .in tearing up the street for the purpose of relaying or repairing its tracks; and I think it should be modified by adding to the 1st paragraph the following: Unless repairs are made necessary by the act of the plaintiff in opening, tearing up, or in any manner interfering with the surface of said avenue for the purpose of relaying or repairing its tracks or appurtenances, or otherwise, and have been made by the defendant after demand upon the plaintiff to perform- its agreement by repairing and restoring the surface of the street so excavated, torn up or interfered with, as nearly as practicable to its former state of usefulness, and its refusal or omission so to do, thus securing to the city its rights under said agreement. I, therefore, vote to modify the judgment accordingly., and as so modified to affirm, without costs to either party in this court.
Judgment reversed, and the findings of fact made (except those setting forth the introductory history of the transactions) are severally reversed, with the conclusions of law, and a new trial granted, costs of this appeal to abide the final award of costs. Order to be settled on notice.